DETAILED ACTION
Oath/Declaration
2.	Oath and declaration filed on 4/6/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  3/17/2020 and 6/19/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juhasz (2012/0069302 A1).

Regarding claim 1, Juhasz discloses a retinal imaging system(The ophthalmic system can include an ophthalmic imaging device that generates an image a portion of an imaged eye , Abstract , a lens 5 that focuses the light on the retina 6 , paragraph 0035), comprising: an eyepiece lens assembly (optic 14,objective 12, figure 2) ; an image sensor ( the ophthalmic imaging device can include an electronic sensing system) that senses a collected imaging light from the imaged eye , includes adapted to acquire a retinal image of an eye through the eyepiece lens assembly (paragraph 0009 and imaging module 115, optic 114, objective 12, figure 9A); a dynamic fixation target (electronically adjustable fixation light system , positioning a component of the imaging device and imaged eye of a patient for generating an image of a portion , paragraph 0014 ) optically coupled to the eyepiece lens assembly such that the dynamic fixation target  (projected fixation light 145’, fixation light controller 130’I , imaging module 115, figure 9A)  viewable through the eyepiece lens assembly; and a controller communicatively coupled to the image sensor and the dynamic fixation target, the controller including logic (a processor based  imaging system , paragraph 0009) that, when executed by the controller, causes the retinal imaging system to perform operations including: acquiring a first image of the eye; analyzing the first image (The method 300  the imaging eye 1 with ophthalmic system 100 can include an image imaging portion of the procedure eye of a patient by an ophthalmic imaging device paragraph 0011) processor. 
 Juhasz et al discloses all of the claimed limitations except configured to analyze the image of the portion  to determine whether any misalignment between the eye and the eyepiece lens assembly is greater than a threshold misalignment; in response to determining whether any misalignment is greater than the threshold misalignment, adjusting the dynamic fixation target based on a position of the eye relative to the eyepiece lens assembly; and acquiring the retinal image of the eye while the eye is positioned within the threshold misalignment.  
Juhasz discloses the image module can be configured to display a reference pattern related to the reference component that can assist a system operator to estimate the misalignment of the imaged eye and a reference component that can assist a system operator to estimate the misalignment of the imaged eye (paragraph 0013) (electronic imaging module 115 , the imaging module 115 can be actively assist the determination of the misalignment imaged eye 1)a lens 5 that focuses the light retina 6 , paragraph 0036, while the eye is positioned within the threshold misalignment).
It would have been obvious to have teaching imaging module and operate to estimate the misalignment of the imaged eye in to the Juhasz a retinal imaging system for the purpose of iteration can be continued until the misalignment has been compensated with a desired precision as taught by Juhasz (paragraph 0086).
Regarding claim 2, Juhasz discloses wherein adjusting the dynamic fixation target includes displaying an alignment image with the dynamic fixation target based upon a position of the eye relative to the eyepiece lens assembly (paragraph 0010 and paragraph 0020).  
Regarding claim 3, Juhasz discloses wherein adjusting the dynamic fixation target (projected fixation light 145’, figure 9A) includes moving an element of the alignment image (a light source movable by an electro-mechanical actuator, paragraph 0021) based upon the position of the eye relative to the eyepiece lens assembly (paragraph 0053, imaging system 100).  
Regarding claim 4, Juhasz discloses wherein the alignment image includes a representation of the position of the eye relative to the eyepiece lens assembly (In some implementations, the refence component of the imaging device can be objective, a patient module, a docking tip, an interface, a contact lens, a pupil, a viewing frame, a refence frame, or an internal lens of the ophthalmic system. The imaging module can be configured to display a refence pattern related to the reference component that can assist a system operator to estimate the misalignment of the imaged of the imaged eye and the reference component of the imaging device, paragraph 0010) and a representation of an aligned eye position that is under the threshold misalignment (paragraph 0020).  
Regarding claim 5, Juhasz discloses wherein the representation of the position of the eye relative to the eyepiece lens assembly and the representation of the aligned eye position do not completely overlap when there is any misalignment between the eye and the eyepiece lens assembly (computed misalignment indicator 233, figure 7A, , target pattern 117 , misalignment with pupil 4, figure 7A, imaging module 115 can be actively assist the determination of the misalignment of the imaging 1 and the reference component of the ophthalmic imaging system 100, paragraph 0053).  
Regarding claim 6, Juhasz discloses the alignment image includes a representation of a direction in which to move the eye to achieve alignment of the eye with the eyepiece lens assembly (In some implementations, the refence component of the imaging device can be objective, a patient module, a docking tip, an interface, a contact lens, a pupil, a viewing frame, a refence frame, or an internal lens of the ophthalmic system. The imaging module can be configured to display a refence pattern related to the reference component that can assist a system operator to estimate the misalignment of the imaged of the imaged eye and the reference component of the imaging device, paragraph 0010).  
Regarding claim 7, Juhasz discloses wherein the alignment image includes a representation of the threshold misalignment (targeting circle 117,figure 7A and , paragraph 0086).  
Regarding claim 8, Juhasz discloses wherein adjusting the alignment image includes changing a size of the representation of the threshold misalignment changes based on an alignment between the eye and the eyepiece lens assembly (The imaging module 115 , display an indication of the computed misalignment , e.g., the front of arrow 233 , figure 7A)(paragraph 0063).  
Regarding claim 9, Juhasz discloses wherein the alignment image comprises a representation of one or more of a lateral position (figure 7A, illustrate that in some implementations that determining the misalignment 240 can include determining at least one direction and a magnitude of a lateral misalignment, paragraph 0072) of the eye relative to the eyepiece lens assembly and an eye relief position of the eye relative to the eyepiece lens assembly (paragraph 0010).  
Regarding claim 10, Juhasz discloses wherein the representation of the eye relief position relative to the eyepiece lens assembly is represented by one or more colors displayed in the image (The image module 115 that can display an indication of the computed misalignment, e.g., the form of an arrow 233, figure 7A, a numerical indication, a proposed verbal command or any equivalents, paragraph 0053).  
Regarding claim 11, Juhasz discloses wherein adjusting the dynamic fixation target based on the position of the eye relative to the eyepiece lens assembly presents strategic goals for a user to achieve alignment of the eye position relative to the eyepiece lens assembly The movement of figure 9 can represent a command for the how to move image eye 1 to reduce the misalignment with the ophthalmic system 100, paragraph 0058, paragraph 0010).  
Regarding claim 12, Juhasz discloses wherein the controller further includes logic that , when executed by the controller (such active embodiment can include an image processor that analyzes that image portion of the image eye paragraph 0053), causes the retinal imaging system to perform operations including: displaying, with the dynamic fixation target, a pupil dilation image configured to dilate a pupil of the eye (the fixation light source 140 can be an LCD screen or an equivalent and the fixation light 145 can be bright spot displayed on the dark LCD screen 140, paragraph 0064).  
Regarding claim 14, Juhasz discloses wherein the threshold misalignment is based on an eye box of the retinal imaging system (In some implementations, the refence component of the imaging device can be objective, a patient module, a docking tip, an interface, a contact lens, a pupil, a viewing frame, a refence frame, or an internal lens of the ophthalmic system. The imaging module can be configured to display a refence pattern related to the reference component that can assist a system operator to estimate the misalignment of the imaged of the imaged eye and the reference component of the imaging device, paragraph 0010).  
Regarding claim 15, Juhasz discloses a non-transitory, machine-readable storage medium having instructions stored thereon, which when executed by a processing system, cause the processing system to perform operations (paragraph 0063)  comprising: acquiring a first image of an eye (The method 300 of aligning the imaged eye 1 with the optical system 100 can include imaging a portion of a procedure eye of a patient by an ophthalmic imaging device , paragraph 0089). 
 Juhasz et al discloses all of the claimed limitations except configured to analyze the image of the portion  to determine whether any misalignment between the eye and the eyepiece lens assembly is greater than a threshold misalignment; in response to determining whether any misalignment is greater than the threshold misalignment, adjusting the dynamic fixation target based on a position of the eye relative to the eyepiece lens assembly; and acquiring the retinal image of the eye while the eye is positioned within the threshold misalignment.  
Juhasz discloses the image module can be configured to display a reference pattern related to the reference component that can assist a system operator to estimate the misalignment of the imaged eye and a reference component that can assist a system operator to estimate the misalignment of the imaged eye (paragraph 0013) (electronic imaging module 115 , the imaging module 115 can be actively assist the determination of the misalignment imaged eye 1)a lens 5 that focuses the light retina 6 , paragraph 0036, while the eye is positioned within the threshold misalignment).
It would have been obvious to have teaching imaging module and operate to estimate the misalignment of the imaged eye in to the Juhasz  a retinal imaging system for the purpose of iteration can be continued until the misalignment has been compensated with a desired precision as taught by Juhasz (paragraph 0086).
Regarding claim 16, Juhasz discloses wherein adjusting the dynamic fixation target includes displaying an alignment image with the dynamic fixation target based upon the position of the eye relative to the eyepiece lens assembly (paragraph 0010 and paragraph 0020).    
Regarding claim 17, Juhasz discloses wherein adjusting the dynamic fixation target includes moving an element of the alignment image based upon the position of the eye relative to the eyepiece lens assembly (paragraph 0053, imaging system 100).  .  
Regarding claim 18, Juhasz discloses wherein the alignment image includes a representation of the position of the eye relative to the eyepiece lens assembly and a representation of an aligned eye position that is under the threshold misalignment (In some implementations, the refence component of the imaging device can be objective, a patient module, a docking tip, an interface, a contact lens, a pupil, a viewing frame, a refence frame, or an internal lens of the ophthalmic system. The imaging module can be configured to display a refence pattern related to the reference component that can assist a system operator to estimate the misalignment of the imaged of the imaged eye and the reference component of the imaging device, paragraph 0010) and a representation of an aligned eye position that is under the threshold misalignment (paragraph 0020).    
Regarding claim 19, Juhasz discloses wherein the image includes a representation of the threshold misalignment  (imaging circle  117, figure 7A) and a representation of an aligned eye position that is under the threshold misalignment (paragraph 0086).  
 .  
Regarding claim 20, Juhasz discloses  a method of obtaining a retinal image of an eye the ophthalmic system can include an ophthalmic imaging device that generates an image a portion of an imaged eye , Abstract , a lens 5 that focuses the light on the retina 6 , paragraph 0035), the method comprising: acquiring a first image of the eye; analyzing the first image to determine whether any misalignment between the eye and an eyepiece lens assembly of a retinal imaging system is greater than a threshold misalignment;   in response to determining whether any misalignment is greater than the threshold misalignment, adjusting a dynamic fixation target of the retinal imaging system based on a position of the eye relative to the eyepiece lens assembly; and acquiring the retinal image of the eye while the eye is positioned within the threshold misalignment.  
Juhasz et al discloses all of the claimed limitations except configured to analyze the image of the portion  to determine whether any misalignment between the eye and the eyepiece lens assembly is greater than a threshold misalignment; in response to determining whether any misalignment is greater than the threshold misalignment, adjusting the dynamic fixation target based on a position of the eye relative to the eyepiece lens assembly; and acquiring the retinal image of the eye while the eye is positioned within the threshold misalignment.  
Juhasz discloses the image module can be configured to display a reference pattern related to the reference component that can assist a system operator to estimate the misalignment of the imaged eye and a reference component that can assist a system operator to estimate the misalignment of the imaged eye (paragraph 0013) (electronic imaging module 115 , the imaging module 115 can be actively assist the determination of the misalignment imaged eye 1)a lens 5 that focuses the light retina 6 , paragraph 0036, while the eye is positioned within the threshold misalignment).
It would have been obvious to have teaching imaging module and operate to estimate the misalignment of the imaged eye in to the Juhasz a retinal imaging system for the purpose of iteration can be continued until the misalignment has been compensated with a desired precision as taught by Juhasz (paragraph 0086).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Juhasz (2012/0069302 A1) in further in view of Senseye (2017/0100032 A1).
Regarding claim 13, depends on claim 12, Juhasaz discloses all of the claimed limitation   wherein the pupil dilation image includes a representation of a problem to be solved by a user paragraph 0065).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Juhasz with the teaching of Senseye for the purpose of having improved control over the dilation state of the eye thought the flexibility of simply providing various images or puzzle to be solved by the user  (paragraph 0065, paragraph 0070 and paragraph 0071) . 
Conclusion
2.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/1/2022